This suit was brought by C. F. Kerr against J. J. Jordan and others, in the nature of an action in trespass to try title, to recover title and possession of certain tracts out of a larger body of land in Atascosa county. In a trial without a jury the court awarded recovery to Kerr, and ordered partition of the larger body of land, by sale and apportionment. Jordan has appealed by writ of error.
The case was tried and decided upon the theory that C. D. Lovelace was the common source of title as between Kerr and Jordan. Plaintiffs in error contend, defendants in error concede, and the record shows, that defendant in error failed to connect plaintiff in error's claim of title with the alleged common source, or to show any common source. There was no attempt to deraign title from the sovereign, or from a common source. In short, defendant in error failed to show title, and the judgment in his behalf was without support. Hendricks v. Stone, 78 Tex. 358,14 S.W. 570.
The judgment must be reversed, but as the case was not fully developed, the cause will be remanded for another trial, and not rendered, as plaintiffs in error pray.